Citation Nr: 0336107	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The Board has determined that additional development is 
required in this case prior to any further appellate review.  
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part. 


REMAND

Additional development is necessary for this claim in 
accordance with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), which became law in 
November 2000.  The VCAA provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The Board observes that although the veteran previously 
indicated to the RO in August 2002 that he had no further 
evidence to submit, he recently testified at a May 2003 
hearing before the Board and identified additional 
potentially relevant sources of medical evidence.  The Board 
finds that per the requirements of the VCAA, VA must attempt 
to further assist the veteran in procuring this evidence.

At the May 2003 hearing, the veteran relayed that while 
stationed at the Ft. Lewis, Washington, Army base, he 
sustained a bilateral knee injury during advanced infantry 
training in 1970.  He stated that he was instructed to jump 
from a stationed helicopter approximately six feet down to 
the ground while wearing a full pack, and that he injured his 
knees while landing.  He explained that he was then sent to 
an Air Force Base (possibly named Dill) medical facility near 
Tacoma, Washington.  The veteran reported that he remained at 
the facility for several hours for examination and x-ray 
evaluation, and that he was informed that he tore something 
in both knees.  The veteran said that he was given ice packs, 
pain medication and anti-inflammatories, and was sent back to 
base, with instructions to return if his knees worsened.  The 
veteran said that he did not return later, but that he 
remained in barracks for a couple of days.  The service 
medical records and the remainder of the claims file do not 
contain any information documenting this event.  The Board 
observes, however, that on his October 1971 report of medical 
history, the veteran noted that his health was fair, and he 
reported a history of locked or trick knee, swollen joints, 
leg cramping and related joint problems.  Although the 
October 1971 examination appears to have resulted in normal 
findings, the Board notes that the service physician made no 
comment whatsoever in assessment of the veteran's complaints, 
and the clinical evaluation section of the examination report 
was actually left blank.

Also at the May 2003 hearing, the veteran stated that he 
sought private medical treatment for his knees shortly after 
service, but that he had visited the location of that 
physician's office, and that the office was no longer there.  
He also mentioned a family doctor who saw him for many years, 
but noted that this physician had no records for him dated 
earlier than 1995.  

The veteran, however, has named several other medical 
providers who have seen him for knee complaints, including 
Dr. L., Dr. W. and Dr. S., in the Tulsa, Oklahoma, area, who 
apparently treated him in the early to mid-1980's.  The 
veteran commented that that these doctors referred him for 
orthopedic evaluation at the Eastern Oklahoma Orthopedic 
Center.  There is no indication of VA attempts to obtain 
these records, but the veteran stated that he has been trying 
(unsuccessfully) to get the records from the Orthopedic 
Center.

The veteran noted that he currently receives treatment with 
Dr. R. at the VA Outpatient Clinic (VAOPC) in Tulsa, 
Oklahoma.  Records from the VA Health Care System in 
Muskogee, Oklahoma, dated from December 2001 through August 
2002, are contained in the claims file.  The veteran 
testified that he continues to receive VA treatment through 
this facility.  

Further, the Board observes that a VA examination was not 
scheduled in this case.  The claims file does contain 
competent medical evidence suggestive of a current bilateral 
knee disorder, and the service medical records do contain 
bilateral knee complaints at discharge.  The Board finds that 
this situation, especially in conjunction with additional 
evidence that may be obtained as a result of this remand, 
likely warrants the scheduling of a VA examination to assess 
any current disability and to obtain a medical opinion as to 
whether such disability may be related to service.  

Finally, in an August 2002 notice, the RO informed the 
veteran of the provisions of the VCAA, the evidence required 
to substantiate his claim, and the relative responsibilities 
of VA and the veteran in developing that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
that notice, the RO also informed the veteran that he should 
submit the necessary information and/or evidence within 30 
days, or that he could waive that period and have the RO 
proceed with a decision on his claim.  In this case, the 
veteran signed the waiver.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.§ 5103(b)(1) (West 2002).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2002)).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify communication 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for such response.  Therefore, as this case is being 
remanded for additional development, the veteran should be 
properly informed that, notwithstanding the information 
previously provided, a full year is allowed to respond to 
such a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

1.  The claims file must be reviewed in 
order to ensure that all VCAA notice and 
assistance obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as with 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  Appropriate efforts should be 
undertaken to determine whether any 
additional service medical records are 
available.  

3.  The veteran should be contacted and 
asked to provide the names and address of 
all private medical care providers who 
have treated him for a bilateral knee 
disorder since service.  After obtaining 
release(s) from the veteran, all 
appropriate efforts should be undertaken 
to associate any available records with 
the claims file.

4.  The veteran's current record of 
treatment for a bilateral knee disorder 
should be obtained from the VA/Muskogee 
Health Care System (including VAOPC 
treatment records from Tulsa, Oklahoma), 
as dated from August 2002 to the present.

5.  After the development requested in 
Paragraph Nos. 1 through 4 has been 
completed to the extent possible, the 
veteran should then be afforded a VA 
orthopedic examination in order to assess 
the nature and etiology of any currently 
diagnosed knee disorder.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  After clinical 
evaluation, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent 
probability or greater) that any 
currently diagnosed knee disorder is 
related to the veteran's period of active 
service.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  

6.  When the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the  
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



